Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-13 is indicated because: 
The tittle and the abstract has been amended filed on 01/04/2022 that overcame the Specification objection in the previous office action;
The new drawing filed on 01/04/2022 that overcame the Drawing objection in the previous office action; and 
The applicant’s arguments in the Remark filed on 01/04/2022 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach the additional limitations of the claimed invention such as … the beverage maker comprises a control device which is configured to determine whether the beverage maker is connected to the drinking water network via the inflow or not,  wherein, in the connected state, the control device makes it possible to switch over between a first mode of operation of the beverage maker in which the manual filling of the water into the water tank takes place by the user, and a second mode of operation of the beverage maker in which the intro-duction of the drinking water from the drinking water network takes place via the inflow into the water tank… as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/25/2022